The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that James W. Palmer, a Judge of the Superior Court, be publicly censured for violating Canon 1, Rule 1.1 (a judge shall participate in establishing, maintaining and enforcing, and shall personally observe, high standards of conduct so the integrity, **447impartiality and independence of the judiciary is preserved), Canon 2, Rule 2.1 (a judge shall act at all times in a manner that promotes public confidence in the independence, integrity and impartiality of the judiciary, and shall avoid impropriety and the appearance of impropriety), and Canon 2, Rule 2.3(A)(a judge shall not lend the prestige of the judicial office to advance the personal or economic interests of the judge);
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted, and James W. Palmer, a Judge of the Superior Court, is hereby censured.